Exhibit 10.2(a)

 

EMPLOYEE DEATH BENEFIT AND POST-RETIREMENT NON-COMPETITION AND

CONSULTATION AGREEMENT

 

THIS AGREEMENT, made as of the 1st day of January, 1986, by and between
FIRST-CITIZENS BANK & TRUST COMPANY, a North Carolina banking corporation with
its principal office in Raleigh, Wake County, North Carolina (hereinafter
referred to as “Employer”); and FRANK B. HOLDING (hereinafter referred to as
“Employee”);

 

W I T N E S S E T H :

 

WHEREAS, Employee has provided long-time guidance, leadership and direction in
the growth, management and development of Employer, during which time Employee
has learned trade secrets, confidential procedures and information, and
technical and sensitive plans of Employer; and,

 

WHEREAS, Employer values the efforts, abilities and accomplishments of Employee
as an important member of management and desires to continue to have Employee’s
experience and knowledge available to it following Employee’s retirement from
employment with Employer; and,

 

WHEREAS, Employer desires to limit Employee’s availability to other employers or
entities which are in competition with Employer following Employee’s retirement
from employment with Employer; and,

 

WHEREAS, Employer, as part of a plan adopted for a class of employees of
Employer, has offered to Employee a noncompetition arrangement together with a
limited, when-called, independent contractor consultation service arrangement
and a death benefit arrangement for Employee’s designated beneficiary or Estate,
as applicable, and the parties hereto have reached an agreement concerning the
independent contractor consulting relationship, the noncompetition arrangement,
the death benefit arrangement and other matters contained herein and desire to
set forth the terms and conditions thereof.

 

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
herein set forth, the parties hereto do agree as follows:

 

 



--------------------------------------------------------------------------------

1. RETIREMENT DATE. The term “Retirement Date”, as used herein, shall be defined
for purposes of this Agreement, as the last day of the calendar month in which
Employee attains the age of sixty-five (65) or as such date prior or subsequent
thereto as shall be agreed upon between Employer and Employee.

 

Employer and Employee hereby acknowledge that compulsory retirement before
attaining age seventy (70) is not enforceable except as provided by law.
Employer and Employee further agree that no provision herein shall be construed
as requiring Employee’s retirement before attaining age seventy (70) except as
may now or hereafter be permitted by law; however, Employee acknowledges
Employer’s continuing policy, in an effort to provide opportunities and
continuity, to encourage retirement at age sixty-five (65) and to require
retirement at age sixty-five (65) where permissible by law.

 

2. DEATH BENEFITS. In the event Employee dies while employed by Employer prior
to Employee’s Retirement Date, Employer will pay the sum of Fifty-Seven Thousand
Three Hundred Forty-One and No/100 Dollars ($57,341.00) per year, payable in
monthly installments of Four Thousand Seven Hundred Seventy-Eight and 41/100
Dollars ($4,778.41) for a period of ten (10) years, to such individual or
individuals as Employee shall have designated in writing filed with Employer, or
in the absence of such designation, to the Estate of Employee. The first payment
shall be made not later than two (2) months following Employee’s death. Payments
hereunder shall be payable each month without deductions and the recipient shall
be solely responsible for the payment of all income and other taxes and
assessments applicable on said payments.

 

3. CONSULTATION PAYMENTS. In the event Employee retires from employment on
Employee’s Retirement Date, Employee shall be paid by Employer the sum of One
Thousand One Hundred Ninety-Four and 58/100 Dollars ($1,194.58) per month,
beginning not later than two (2) months after Employee’s Retirement Date, for a
period of ten (10) years following Employee’s Retirement Date or until death,
whichever first occurs. Such monthly payments shall be paid for and in
consideration of Employee’s Consultation Services, as provided herein; such sum
to be payable to Employee whether or not Employee’s Consultation Services have
been utilized by Employer. Consultation payments hereunder shall be payable each
month without deductions and Employee agrees to be solely responsible for the
payment of

 

2



--------------------------------------------------------------------------------

all income and other taxes out of said funds and all Social Security,
self-employment and any other taxes or assessments, if any, applicable on said
compensation.

 

For and in consideration of said monthly Consultation Payment to Employee,
Employee will provide support, sponsorship, advisory and Consultation Services
as an independent contractor to Employer, as and when Employer may request,
which services may be provided with respect to all phases of Employer’s business
and particularly those phases in which Employee has particular expertise and
knowledge. Employee’s services shall be limited to those of an independent
consultant, shall not be on a day-to-day regularly scheduled operational basis
and shall be provided only when Employee is reasonably available and willing.
Employer shall make available to Employee such office space and equipment as are
reasonably necessary for Employee to carry out the obligations under this
Agreement and shall reimburse Employee for any extraordinary expenses incurred
in carrying out the obligations hereunder.

 

Effective as of Employee’s Retirement Date, Employee and Employer agree that
Employee shall be, under the terms of this Agreement, an independent contractor,
and Employee agrees that his rights and privileges and his obligations are as
provided in this Agreement as to matters covered herein.

 

If Employee should die during said ten (10) year period, payments under this
Paragraph shall terminate. Future payments, if any, to Employee’s designated
beneficiary or Employee’s Estate shall be made in accordance with the provisions
of Paragraph 5 of this Agreement.

 

4. NON-COMPETITION PAYMENTS. In the event Employee retires from employment on
Employee’s Retirement Date, Employee shall be paid by Employer the sum of Three
Thousand Five Hundred Eighty-Three and 83/100 ($3,583.83) per month, beginning
not later than two (2) months after Employee’s Retirement Date, for a period of
ten (10) years following Employee’s Retirement Date or until death, whichever
first occurs. Such monthly payments shall be paid for and in consideration of
Employee’s Covenant Not to Compete as provided herein. Non-Competition payments
hereunder shall be payable each month without deductions and Employee agrees to
be solely responsible for the payment of all on income or other taxes or
assessments, if any, applicable on said payment.

 

For and in consideration of said monthly Non-Competition Payment to Employee,
Employee agrees that he will not become an officer or employee of, provide any
consultation to

 

3



--------------------------------------------------------------------------------

nor participate in any manner with any other entity of any type or description
involved in any major element of business which Employer is performing at
Employee’s Retirement Date nor will Employee perform or seek to perform any
consultation or other type of work or service with any other firm, person or
entity, directly or indirectly, in any such business which competes with
Employer, whether done directly or indirectly, in ownership, consultation,
employment or otherwise. Employee agrees not to reveal to outside sources,
without consent of Employer, any matters, the revealing of which could, in any
manner, adversely affect or disclose Employer’s business or any part thereof,
unless required by law to do so. Any such involvement which Employee has been
authorized to have by Employer prior to Employee’s Retirement Date may be
continued without being a violation of this Covenant Not to Compete. This
Covenant Not to Compete by Employee is limited to the geographic area of North
Carolina, shall exist for and during the term of all payments to be made under
this Covenant Not to Compete, whether made directly by Employer or as otherwise
provided herein, plus a term of twelve (12) months thereafter, and shall not
prevent Employee from purchasing or acquiring, as an investor only, a financial
interest of less than five percent (5%) in a business or other entity which is
in competition with Employer which is not owned, directly or indirectly, prior
to Employee’s Retirement Date.

 

Employee acknowledges that the remedy at law for breach of Employee’s Covenant
Not to Compete will be inadequate and that Employer shall be entitled to
injunctive relief as to any violation thereof; however, nothing herein shall be
construed as prohibiting Employer from pursuing any other remedies available to
it, in addition to injunctive relief, whether at law or in equity, including the
recovery of damages. In the event Employee shall breach any condition of
Employee’s Covenant Not to Compete, then Employee’s right to any of the payments
becoming due under Paragraphs 3. and 4. of this Agreement after the date of such
breach shall be forever forfeited and Employee’s designated beneficiary’s or
Employee’s Estate’s right to any payments under this Agreement shall likewise be
forever forfeited. This forfeiture is in addition to and not in lieu of any of
the above-described remedies of Employer and shall be in addition to any
injunctive or other relief as described herein. Employee further acknowledges
that any breach of Employee’s Covenant Not to Compete shall be deemed a material
breach of the Agreement.

 

4



--------------------------------------------------------------------------------

If Employee should die during said ten (10) year period, payments under this
Paragraph shall terminate. Future payments, if any, to Employee’s designated
beneficiary or Employee’s’ Estate shall be made in accordance with the
provisions of Paragraph 5 of this Agreement.

 

5. CONTINUATION OF PAYMENTS. Upon Employee’s death during said ten (10) year
period of payments hereunder, the sum of Four Thousand Seven Hundred
Seventy-Eight and 41/100 Dollars ($4,778.41) per month shall be paid to
Employee’s designated beneficiary or Employee’s Estate, as applicable, beginning
the first calendar month following the date of Employee’s death and continuing
thereafter until the expiration of said ten (10) year period. Once the
Consultation and/or Non-Competition Payments are begun, whether paid by Employer
or as otherwise provided herein, the maximum payment period under this Agreement
is ten (10) years. Payments hereunder shall be payable each month without
deductions and the recipient shall be solely responsible for all income and
other taxes and assessments applicable on said payments.

 

6. FORFEITURE OF BENEFITS. This Agreement is subject to termination by Employer
at any time and without stated cause. In the event Employer shall terminate this
Agreement, Employee shall forfeit all rights to receive any payment provided for
herein. Likewise, in the event Employee does not retire from employment on
Employee’s Retirement Date or Employee’s employment is terminated, either
voluntarily or involuntarily, for reasons other than death or retirement,
Employee shall forfeit all rights to receive any payment provided for herein.
Employee acknowledges and agrees that any benefit provided for herein is merely
a contractual benefit and that nothing contained herein shall be construed as
conferring upon Employee any vested benefits or any vested rights to receive any
payment provided for herein and that any and all payments provided for herein
shall be subject to a substantial risk of forfeiture until such time as said
payments are actually made by Employer. Employee also acknowledges that the
contractual benefit provided for herein is specifically conditioned upon
Employee’s retirement from employment on Employee’s Retirement Date.

 

7. CLAIMS PROCEDURE. If any benefits become payable under the Agreement,
Employee (or Employee’s beneficiary in the case of Employee’s death) shall file
a claim for benefits by notifying Employer orally or in writing. If the claim is
wholly or partially denied, Employer shall provide a written notice within
ninety (90) days specifying the reasons

 

5



--------------------------------------------------------------------------------

for the denial, any additional material or information necessary to receive
benefits, and the steps to be taken if a review of the denial is desired.

 

If a claim is denied and a review is desired, Employee (or Employee’s
beneficiary in the case of Employee’s death) shall notify Employer in writing
within sixty (60) days. In requesting a review, Employee or Employee’s
beneficiary may submit any written issues and comments he or she feels are
appropriate. Employer shall then review the claim and provide a written decision
within sixty (60) days. This decision shall state the specific reasons for the
decision and shall include references to specific provisions on which the
decision is based.

 

8. ASSIGNMENT OF RIGHTS. Neither Employee nor any designated beneficiary shall
have any right to sell, assign, transfer or otherwise convey the right to
receive any payment hereunder.

 

9. PAYMENTS AND FUNDING. Any payments under this Agreement shall be independent
of, and in addition to, those under any other Plan, program or agreement which
may be in effect between the parties hereto, or any other compensation payable
to Employee or Employee’s designee by Employer. This Agreement shall not be
construed as a contract of employment nor does it restrict the right of Employer
to discharge Employee at will or the right of Employee to terminate employment
at will.

 

Employer may, in its sole discretion, purchase an insurance policy on the life
of Employee to fund or assist in the funding of this Agreement. Employee agrees
to promptly supply to Employer and its selected or prospective insurance
carrier, upon request, any and all information requested, in order to enable the
insurance carrier to evaluate the risks involved in providing the insurance
requested by Employer. Any and all rights to any and all benefits under such
insurance policy on the life of Employee shall be solely the property of
Employer and all proceeds of such policy shall be payable by the insurer solely
to Employer, as owner of such policy. Employee specifically waives any rights in
any insurance policy on Employee’s life owned by Employer pursuant to this
Agreement. Such policy shall not serve in any way as security to Employee for
Employer’s performance under this Agreement. The rights accruing to Employee or
any designee hereunder shall be solely those of an unsecured creditor of
Employer and shall be subordinate to the rights of the depositors of Employer.

 

Employer may, in its sole discretion, discharge its liabilities under this
Agreement to Employee, Employee’s designated beneficiary or Employee’s Estate at
any time by the

 

6



--------------------------------------------------------------------------------

purchase of an annuity from a reputable insurance or similar company authorized
to do, and doing, business in North Carolina and the assignment of the rights
under said annuity to the benefit of Employee, Employee’s designated beneficiary
or Employee’s Estate. If this option is exercised by Employer, all rights
accruing to Employee, Employee’s designated beneficiary or Employee’s Estate
hereunder shall be governed solely by the annuity contract and any election made
under said annuity contract; and, Employer shall be fully discharged from any
further liabilities to Employee, Employee’s designated beneficiary or Employee’s
Estate under this Agreement.

 

Employer may, in its sole discretion, discharge its liabilities under this
Agreement to Employee, Employee’s designated beneficiary or Employee’s Estate at
any time by determining the present value of the payments due hereunder, said
amount to be determined by the use of the U.S. Government bond rate for the
nearest year applicable to the time of the payments due hereunder for the
present value computation and once determined, by payment of said amount in a
lump sum to Employee, Employee’s designated beneficiary or Employee’s Estate, as
applicable.

 

10. SUICIDE. In the event Employee commits suicide within two (2) years of the
execution of this Agreement, all payments provided for herein to be paid to
Employee’s designated beneficiary or Employee’s Estate shall be forfeited.

 

11. BINDING EFFECT. This Agreement shall be binding upon Employee, his heirs,
personal representatives and assigns and upon Employer, its successors and
assigns.

 

12. AMENDMENT OF AGREEMENT. This Agreement may not be altered, amended or
revoked except by a written agreement signed by Employer and Employee.

 

13. INTERPRETATION. Where appropriate in this Agreement, words used in the
singular shall include the plural and words used in the masculine shall include
the feminine.

 

14. INVALID PROVISION. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were not contained herein.

 

15. GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of North Carolina.

 

7



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, Employer has caused this Agreement to be executed in its
corporate name by its Senior Vice President, attested by its Assistant Secretary
and its corporate seal to be hereto affixed, all by the authority of its Board
of Directors duly given, and Employee has hereunto set his hand and adopted as
his seal the typewritten word “SEAL” appearing beside his name, this the day and
year first above written.

 

    FIRST-CITIZENS BANK & TRUST COMPANY          

By:     /S/ JAMES L. IRBY

--------------------------------------------------------------------------------

   

  Senior Vice President

            ATTEST:          

/S/ JAMES B. HYLER, JR.

--------------------------------------------------------------------------------

    Assistant Secretary              

        /S/ FRANK B. HOLDING

--------------------------------------------------------------------------------

            FRANK B. HOLDING            

 

8